82148: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-37163: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82148


Short Caption:LYFT, INC. VS. DIST. CT. (DAVIS)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A777455Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Writ Issued


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:10/22/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLYFT, Inc.Blake A. Doerr
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Jeffrey D. Olster
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Jason G. Revzin
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestKalena DavisDustin E. Birch
							(Clear Counsel Law Group)
						Jared Reed Richards
							(Clear Counsel Law Group)
						


RespondentMark R. Denton


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


01/24/2022OpenRemittitur


01/31/2022OpenOriginal Writ





Docket Entries


DateTypeDescriptionPending?Document


12/02/2020Filing FeeFiling fee paid. E-Payment $250.00 from Jeffrey D. Olster. (SC)


12/02/2020Petition/WritFiled Petition for Writ of Mandamus. (SC)20-43638




12/02/2020AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)20-43639




12/02/2020AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)20-43640




12/02/2020AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)20-43641




12/02/2020AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)20-43642




12/02/2020AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)20-43643




12/02/2020AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)20-43644




12/31/2020Order/ProceduralFiled Order/Answer Writ Petition. Answer due: 28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)20-47079




01/26/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real party in interest's answer to the petition for writ of mandamus due: February 11, 2021. (SC)21-02331




02/11/2021BriefFiled Real Party in Interest's Answer to Writ Petition. (STRICKEN PER 4/12/21 ORDER). (SC)


02/23/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioner's Reply due:  March 12, 2021.  (SC)21-05346




03/12/2021Petition/WritFiled Petitioner's Reply to Answer to Petition for Writ of Mandamus. (SC)21-07223




04/12/2021Order/ProceduralFiled Order Striking Answer.  Real party in interest Kalena Davis's answer fails to comply with NRAP 21(d) because it contains 11,418 words.  We strike her answer, which was filed on February 11, 2021.  Davis shall have 14 days from the date of this order to file either a brief that complies with the NRAP 21(d) or a motion to exceed the page/type-volume limit that complies with NRAP 32(a)(7)(D).  If a new answer is filed, petitioner Lyft, Inc. shall have 7 days from the date that the answer is filed to file either a reply to the answer or a notice that Lyft will rely on its March 12, 2021, reply.  (SC)21-10455




04/26/2021BriefFiled Real Party in Interest's Amended Answer to Petition for Writ. (SC)21-11979




04/30/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioner's Reply in Support of Petition for Writ due:  May 17, 2021.  (SC)21-12493




05/17/2021Petition/WritFiled Petitioner's Amended Reply to Answer to Petition for Writ of Mandamus.  (SC)21-14128




09/20/2021Order/ProceduralFiled Certification. The clerk of the Nevada Supreme Court certifies to the Honorable Aaron D. Ford, Attorney General of the State of Nevada, that the documents currently filed with the Supreme Court in the petition for writ of mandamus draws into question the constitutionality of NRS 52.380.  See NRAP 44. (SC).21-27158




10/22/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-30502




12/30/2021Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before the Court En Banc. Author: Parraguirre, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 86. En Banc. (SC).21-37163




12/30/2021WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to Jeffrey D. Olster for service upon Judge Mark R. Denton, Eighth Judicial District Court. (SC)21-37207





Combined Case View